PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dweik et al.
Application No. 15/630,935
Filed: 22 Jun 2017
Patent No. 11,004,568 
Issued: 11 May 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 39410-0389001


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed July 12, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 376 days to 358 days. 

On May 11, 2021, the above-identified application issued into U.S. Patent No. 11,004,568.  The patent issued with a PTA of 376 days. The PTA of 376 days was based on 373 days of “A” delay plus 106 days of “B” delay, reduced by 103 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the issue date (made timely because July 11, 2021 fell on a Sunday.  See 37 CFR 1.7(a)).

The present petition

Patentee avers that he was improperly assessed 72 days of Applicant delay under                       37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on April 6, 2021, subsequent to a Notice of Allowance mailed January 6, 2021.  According to Patentee, he should have been assessed 90 days of Applicant delay for this filing.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 72 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed April 6, 2021, subsequent to the Notice of Allowance mailed January 6, 2021, citing to the Final Rule published June 16, 2020.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  Patentee requests reconsideration of the PTA consistent with the amendment to 37 CFR 1.704(c)(10).  In view thereof, for the Rule 312 Amendment 


filed April 6, 2021, the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 90 days, beginning on January 7, 2021 (the day after the date the Notice of Allowance was mailed) and ending on April 6, 2021, not 72 days.

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
373 + 106 + 0 – 0 – 121 = 358

Conclusion

Patentee is entitled to PTA of three hundred fifty-eight (358) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 373 + 106 + 0 – 0 – 121 = 358 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred fifty-eight (358) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,004,568
		DATED            :  May 11, 2021
		INVENTOR(S) :  Dweik et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 376 days.

      Delete the phrase “by 376 days” and insert – by 358 days--